Barrett, J.
I concur. This is a case where the legal meaning given to technical words corresponds with the testator’s intention. Those words were used advisedly to express that intention. The free use of the disjunctive in the same connection favors this view. The power was plainly to operate upon an area co-extensive with parents, children, grandchildren, etc., concurrently; in other words, upon the area of lawful issue in the full sense of descendants. And for this extensive and all-embracing power, within the limits of the testator’s blood, there was, as clearly pointed out by the presiding justice, adequate reason as matter of fact.
Bartlett, J., concurs.